DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-17 are pending wherein claims 8-17 are currently under examination and claims 1-7 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a case hardened titanium alloy component. Applicant’s election of claims 8-17 was made without traverse in the Response filed on March 2, 2021. 

Allowable Subject Matter
Claims 8-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 8, the closest prior art to Bailey et al. (Pack carburization of commercially pure titanium with limited oxygen diffusion for improved tribological properties) discloses carburizing titanium in the presence of CO and CO2 (through thermal decomposition) (reactive atmosphere) at temperatures at a temperature of 925⁰C for 20 hours and then cooling to ambient temperature (page 29, right column and page 30, right column). However, Bailey et al. fails to specify wherein the carbon providing gaseous species is at a partial pressure of at least 10-5 bar and wherein the diffusion zone would comprise carbon and oxygen in solid solution and having a distinct phase of a carbo-oxide compound having the composition TiOxC-1-x wherein x is a number in the range of 0.01 to 0.99.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except for the presence of claims 1-7. 
	Accordingly, claims 1-7 are canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/             Primary Examiner, Art Unit 1796